33,
 £f VsA^.                        &              TfJ T/1&3£BOKr of


                                                This document contains some
                                                pages that are of poor quality
                                                at the time of imaging.

i4fitters dodPu^ ftftucAiiTS ftfrueteer -ro rtxr Z8Z03-


Comes ^o^.rm Uzz QzrMns *moeu*-, iO&>^ is pior/bi

   w ~r 4o4 a>s>. Sl°,,•>  3o L.court
\f. Yjzrr\Z(>
                                               ^E 'ro ftds^r -fro- AppU'c*>t& j:nte/ks/s+nce.' «P ,;

 Als t**s«k his ^M h*««^ °^s kS:^^

^V* (kUr,^ *M**r o^as*/^ r^W^.Vn was
   -This -hoo-fr^? 1) froM -^ &•& ^^Wfctas eoc^i iocn-eo*&-sCA\


'Bret Z.ttQrho, &. dwrt-aflWn-W o^ts^th &&x.r

Via A-lfiAaid- 4-o 41* 282-- 3.T>.C.~-



&SC».SS*J fa. r***tol Ar^ cnzt K<2*T c\\a*k-4tis hcsfiiS i Mr.'P^r^s 2»*2, bcszri £&x-f ^
              MB(UcT% of tf/r*B&fc; dod?ciS




4h* 2A*M ^.V\'U\ ^\n-fhc finolfoor
or? fWf ^ - r^ 1>7b kkzUA *Sa-M^j Cocke. §Ulk+ Oo £ _
£>ml-U\ , pliC3^44 claim wr CrlW"
 Y\&S S-(rt^^ec^ Copies erf -UrsV -md fcorV: oA^inns^


QS J4\ ^^^—-^
                                  Aff\(t2r4rrp   ro   & ^ $ ^3^



fie- £w
Scanned Aug 06, 2010
                                                                                                            CSS




                        WRIT NO. W07-00645(A); W07-71769(A); W07-71970 &90^Ajg|;. *
            THE STATE OF TEXAS                                §                IN THE 282nd ijUD^EIALs
                                                              §                                  IS s
                                                          /   S                DISTRICT CO||*T
                                                                                                 is** S
                                                              s
                                                              s
            TROY LEE PERKINS                                  §                DALLAS COUNTY, TEXAS

                                            AFFIDAVIT OF BRET MARTIN

            STATE OF TEXAS                   §
                                             s     •
            COUNTY OF DALLAS                 §

                    Before me, the undersigned authority, on this day personally appeared BRET MARTIN,
            whom I identified by his Texas driver's license, andafterbeing dulysworn, stated as follows:
                    "My name is Bret Martin. I am over twenty-one (2 ]) years ofage, ofsound mind, have never
            been convicted of crime involving moral turpitude and am competent to make this affidavit because I
            have personal knowledge of thefacts stated herein and they aretrue and correct.
                    "I am a lawyer licensed to practice intheState of Texas since November 1995. I have
            practiced criminal law inDallas since that time both asanAssistant District Attorney and as a lawyer
            inprivate practice. I have been ingood standing with the State Bar ofTexas at all times.
                    "I was appointed to represent a man bythe name ofTroy Lee Perkins back on March 27,
            2007. Mr. Perkins was being charged with four separate aggravated robberies, inCause numbers
            F07-00645, F07-71769 and F07-71770 & 90. The offenses carried a range of punishment between 15
            years confinement inthe Texas Department ofCriminal Justice and life, due tothe Defendant having
            anenhancement paragraph resulting from a previous trip to the penitentiary. The Defendant was
            initiallyoffered 40 years in TDC by the prosecutor handling thecase.
                    "I interviewed Mr. Perkins and discussed with him the merits of each of the cases against
            him. We alsodiscussed all ofhis options that hehadavailable to him. Those options were 1.) totry
            towork out a plea bargain in the case; 2.) toplead guilty and allow the court orajury to set his
            punishment ifhe did not like the plea bargain offers; 3.) plead not guilty and present his case to the
            Judge todecide his guilt orinnocence; or4.) plead not guilty and present his case to ajury and allow
            them to decide his guilt or innocence. I also explained to Mr. Perkins mat there was videotape
            evidence of him committing these offenses and the difficulties that such evidence would present. Mr.
            Perkins decided to proceed to ajury trial.                                                               Uc. (
Scanned Aug 06, 2010


                    He understood thefactual allegations against him as well as all of the consequences of the decisions _
                   which he was making.
                            "On the morning of January 7,2008, wegathered in the 282nd District Court in preparation
                   for a jury trial and the jury arrivedand we weresoonto begin the voir dire process. Atthat time, the
                   Assistant District Attorney madean offerto Mr. Perkins to drop his enhancement paragraph and give
                   him 12 years on each of the four cases. That was three years below the statutory minimum that he
                   could receive from the jury and 28 years below the prosecutor's initial recommendation.
                            "During my representation, Mr. Perkins appeared to be of sound mind and goodjudgment
                   Mr.Perkins understood the serious nature of theoffenses and theconsequences of proceeding tojury
                   trial. He also understood that these cases would require him to serve a minimum of 50% of his
                   sentence because of the deadly weapon finding. He was provided legal representation the entire time
                   he was incarcerated and had communication with me throughout the entire process, Mr. Perkins and I
                   discussed his mental health history and he acknowledged and agreed that while that was a part of his
                   medical history, that in no way contributed to his committing ofthe offenses. Furthermore, I am
                   certain that there was no mental health problems involved in his understanding or his decision making
   C//X,    ^> regarding both sides reaching
   jj ^/w is\jn                      *       this plea bargain agreement. ~Itwas simply the best, most responsible
  Qip ^1-CtO manr'e'° i*5 which to resolve these very dangerous crimes. The Defendant was well informed and
  / I/a y    absolutely understood the options that he had and the consequences ofeach and every choice that was
    \        j     available to him.''
   hi
   /        .~"   Af       Further, Affiant sayeth naught


                                                                               BRET E. MARTIN

                   SWORN TO AND SUBSCRIBED BEFORE ME, this 1 *                       day of ^ wx c.         ,2010.




                                                   JOSEPH E. PHILLIPS §                   lic, in and for
                                                      Notary Public.''"'   I
                                            •j?j      State of Texas       j   The State of Texas

                                                                               My commission expires:




                                                                                                                          028
V




                                 WRIT NO. W07-71970-S(A)                          >-
                                                                                        v.   ...




                                                                                         '"' A,
    EX PARTE                                    §           IN THE 282ndJUDICIAL

                                                §           DISTRICT COURT OF

    TROY LEE PERKINS                           ' §          DALLAS COUNTY, TEXAS


                         STATE'S RESPONSE TO APPLICATION
                             FOR WRIT OF HABEAS CORPUS

          The State, having considered the allegations contained inApplicant's Application for
    Writ of Habeas Corpus in the above-numbered and entitled cause, makes the following

    response:


                                                 I.


                                   HISTORY OF THE CASE

           Applicant entered a plea of guilty on January 7, 2008 to the charge of aggravated

    robbery by using adeadly weapon. He was sentenced in this case, and for three like offenses
    inthree other cases, to 12 years' confinement inprison. The four sentences run concurrently.

    Applicant waived his right of appeal.

           This is Applicant's first application for writ of habeas corpus.

                                                 II.


                              ISSUES RAISED IN APPLICATION

           Applicant asserts (1) he was denied special needs representation and treated without
     concern for his mental defect, supposedly in violation of §616.003 of the Health & Safety
Code, (2). unspecified court procedures were not followed and his trial counsel was

constitutionally ineffective, (3) he is not receiving proper psychiatric care contrary to the

Eighth Amendment, (4) he is incarcerated with numerous violent persons, who constantly

psychologically abuse him, contrary to the Eighth Amendment, and (5) he did not receive a

speedy trial.

                                             III.


                                  STATE'S RESPONSE


       Applicant vaguely alleges some grounds that might entitle him to relief, but without

sufficiently describing what occurred in his case that might constitute a constitutional

violation. He further alleges things that would not affect the legality ofhis confinement. It is

not possible to respond intelligently to the Application. It fails to "contain sworn allegations

of fact rather than mere conclusions." Cf. Ex parte Young, 418 S.W.2d 824, 829

(Tex.Crim.App. 1967); see also Ex parte McCain, 67 S.W.3d 204,209 n. 10 (Tex.Crim.App.

2002) and Ex parte McPherson, 32 S.W.3d 860, 861 (Tex.Crim.App. 2000).

        It can be noted generally, however, that the conditions ofincarceration do not involve

constitutional issues. "[I]t is abundantly clear that a myriad of problems of prison

administration must remain beyond the scope of proper judicial concern. Only significant

deprivations of liberty raise constitutional issues." Meachum v. Fano, All U.S. 215,235 n. 7,

 96 S. Ct. 2532, 49 L. Ed. 2d 451 (1976) (Stevens, Brennan and Marshall, JJ., dissenting). "A

 habeas claim is not ordinarily thought to 'accrue' while the inmate is housed in prison
because habeas claims challenge the fact or duration of confinement (orrestraint) rather than

the conditions ofconfinement." Exparte Rieck, 144 S.W.3d 510,519 (Tex.Crim.App. 2004).


                                            IV.


                                      CONCLUSION


       The State respectfully requests that this Court recommend denial ordismissal ofthe

Application for Writ of Habeas Corpus on its face.


                                           Respectfully submitted,

                                           CRAIG WATKINS
                                           CRIMINAL DISTRICT ATTORNEY
                                           DALLAS COUNTY, TEXAS




                                           MARTIN L. PETERSON
                                            ASSISTANT DISTRICT ATTORNEY
                                            STATE BAR NO. 15838600
                                            FRANK CROWLEY COURTS BUILDING
                                            133 N. INDUSTRIAL BLVD., LB-19
                                            DALLAS, TEXAS 75207-4399
                                            (214) 653-3647


                              CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing response has been served on
 Applicant, Troy L. Perkins, TDCJ #01480826, Wynne Unit, Huntsville, Texas 77349 on this
  8th day of May, 2009.


                                            MARTIN L. PETERSON.
                                           cause no. W07~7/91)-Sc/0
 EX PARTE
                                                                IN THE 712

                                                                JUDICIAL DISTRICT COURT

APPLICANT                                                       DALLAS COUNTY, TEXAS


                                ORDER DESIGNATING ISSUES

         Having considered the applicant's Application for Writ of Habeas Corpus and the State's
Response, the Court finds that controverted, previously unresolved facts material to the legality of
the Applicant's confinement exist. The Court finds that each of the allegations set forth in the
application are controverted, unresolved factual issues which require additional evidence and/or
testimony to be resolved.

        The court appoints April E. Smith to resolve the issues and prepare findings offact and
conclusions of law for the Court. The issues may be resolved by affidavits, depositions,
interrogatories, or by hearings, as deemed necessary by the person appointed herein.

        Above appointed attorney does not represent the Applicant. Applicant is not entitled to
counsel at this time.


        The Clerk of the Court is ORDERED to send a copy of this order to the Court of Criminal

Appeals in Austin. TX. to Applicant, or Applicant's counsel (ifso represented) and to counsel for
the State.
                                            Mflv
                                                       "jflQ
        Signed this              day of                               , 2009.

                                                                A
                                                                                •.Ky

                                                               i/^io y?ih   \    h?m •i/n
                                                    JUDGE
c
Scanned Jul 29, 2010



                                              WRIT NO. W07-71970-S(A)


           EX PARTE                                          *           IN THE 282nd JUDICIAL
           TROY LEEPERKINS,                                  *           DISTRICT COURT

           APPLICANT                                         *           DALLAS COUNTY, TEXAS.

                               FINDINGS OF FACT AND CONCLUSIONS OF LAW

                  On this day came on to be considered Applicant's Application for Writ ofHabeas Corpus and
           the State's Response. Having considered these pleadings and the official court records, as well as
           all exhibits and affidavits offered by both parties, this Court enters thefollowing findings offact and

           conclusions of law.




                                                HISTORY OF THE CASE

                   Applicant was convicted ofaggravated robbery and was sentenced to 12 years confinement.
                   This is his first application for writ of habeas corpus.



                                          ISSUES RAISED IN APPLICATION

                   Applicant asserts that he was denied special needs representation due to his psychiatric
            issues. He asserts thathis case should have been heard bya mental illness court asprovided by Tex.

            Health & Safety Code Ann. § 616.002

                   Applicant asserts that he was denied due process due to his special needs when court
            procedures were not followed and he received ineffective assistance ofcounsel.
                    Applicant asserts that his sentence amounts to cruel and unusual punishment because he is
                                                                                                                     U?2
            Findings ofFact and Conclusions ofLaw                                                            Pag®
ry
Scanned Jul 29, 2010


           not being afforded proper psychiatric care.

                  Applicant asserts that he is being threatened in TDCJ due to his psychiatric issues.
                  Applicant asserts that he was denied a speedy trial.


                                                RELEVANT EVIDENCE

                  Bret Martin, Applicant's attorney, has responded to the allegations by affidavit. The Court
           finds him to be trustworthy.



                                                    RELEVANT LAW


           Burden of Proof

                   Applicant has the burden to allege and prove by apreponderance ofthe evidence facts which
           entitle him to relief. See Ex parte Maldonado, 688 S.W.2d 114, 116 (Tex. Crim. App. 1985); Ex
           parte Adams, 768 S.W.2d 281, 288-289 (Tex. Crim. App. 1989). Conclusory allegations are not
            enough to warrant habeas relief. Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).
            Ineffective Assistance of Counsel

                   When anApplicant alleges ineffective assistance ofcounsel, Applicant must first prove that

            counsel's representation fell below an objective standard ofreasonableness; and secondly, thatthere
            is areasonable probability that, but for counsel's unprofessional errors, the result ofthe proceeding
            would have differed. Stricklandv. Washington, 466 U.S. 688, 104 S. Ct. 2052, 80 L. Ed. 2d 674

            (1984); Hernandez v. State, 726 S.W.2d 53, 54-55 (Tex. Crim. App. 1986). The right to counsel
            does not guarantee errorless counsel whose competence isjudge by hindsight; rather, it affords a
            defendant an attorney reasonably likely torender reasonably effective assistance. See Thompson v. UI 6

            Findings ofFact and Conclusions ofLaw                                                          Page 2
Scanned Jul 29, 2010

          State, 9S.W.3d 808, 814 (Tex. Crim. App. 1999). Counsel, competence is presumed, and
          ApplicantmustrebuttWspresumpti

          under prevailing professional norms and that the challenged action was not sound strategy.
          Kimmelman v. Morrison, All U.S. 365, 384 (1986); Thompson. 9S.W.3d at 814.
          Cognizable Issues


                 Cognizable claims on habeas are limited to two categories: (1) jurisdictional defects in the
          convicting court; and (2) the denial of a fundamental constitutional right. Ex parte Williams, 65
S.W.3d 656, 657 (Tex. Crim. App. 2001). The purpose to be served by a post conviction writ of
          habeas corpus is limited, and"lies only to reviewjurisdictional defects ordenials offundamental or
          constitutional rights." Exparte Watson, 601 S.W.2d 350(Tex. Crim. App. 1980). Failure toadhere
          to a legislative directive or mode of proceeding designed to safeguard a constitutional right will

          likewisebe cognizable only when the omission results in the denial of a constitutional protection.

          Exparte Sadberry, 864 S.W.2d 541 (Tex. Crim. App. 1993).

                 Generally, conditions of confinement do not involve constitutional issues. See Meachum v.

          Fano, 427 U.S. 215, 235 n. 7, 96 S. Ct. 2532,49 L. Ed. 2d 451 (1976).

          Speedy Trial

                 Speedy trial claims are not cognizable in post-conviction habeas proceedings. Ex parte

          Owenby, 749 S.W.2d 880, 881 (Tex. Crim. App. 1988) (violation of Speedy Trial Act is non-

          jurisdictional defect which cannot be raised on habeas review).



                                                   FINDINGS OF FACT                                                r...
                                                                                                                   <4/ii
                  The Court finds that Applicant has failed to prove that he was entitled to have his case heard
                                                                                                  i



          Findings of Factand Conclusions of Law                                                          Page 3
Scanned Jul 29, 2010



          in a "mental illness court". The statute cited by Applicant provides that the county may provide for

          such court. It does not, however, state that all cases where a defendant is alleged to be mentally ill

           shall be transferred to that court. Applicant has not proven that he had a mental illness which

           entitled his case to be transferred for disposition to that Court. Applicant's counsel indicates that

           Applicant was able to communicate with him regarding the case and understood the options for

           disposing of the case.

                  The Court finds that Applicant has failed to prove that he received ineffective assistance of

           counsel. Applicant makes no specific allegations of ineffectiveness for counsel to respond to.

           However, counsel has provided an affidavit which sets out his representation in this case.

           Furthermore, Applicant has not stated which court procedures were not followed.

                   With regard to issues three, four and five, the Court finds that Applicant has not raised a

           constitutional issue that is cognizable on habeas.



                                                CONCLUSIONS OF LAW


                   The Court concludes that Applicant has failed to prove that he was entitled to have his case

           heard in a "mental illness court".


                   The Court concludes that Applicant has failed to prove that he received ineffective assistance

           of counsel. Furthermore, Applicant has not stated which court procedures were not followed.

                   With regard to issues three, four and five, the Court concludes that Applicant has not raised

           a constitutional issue that is cognizable on habeas.

                                                                                                                    J^O




           Findingsof Fact and Conclusions of Law                                                          Page 4
Scanned Jul 29, 2010



                                          COURT'S RECOMMENDATION


                 This Court recommends that this writ of habeas corpus be DENIED.



                                              ORDERS OF THE COURT

                  In implementing the Court's Finding of Fact and Conclusions of Law, the Clerk will:
                  1. Prepare atranscript ofpapers inthiscause andtransmit theCourt's Order and theFindings
           of Factand Conclusions of Law,including thejudgment andindictment, all pleapapers, if any,and

           the Court of Appeals opinion, if any, to the Court of Criminal Appeals as provided byTex. CODE

           Crtm. Proc Ann. art. 11.07.                                                         ,

                  2. Send a copy of this Order and the Findings of Fact and Conclusions of Law to the

           Applicant and his counsel, if any, bydepositing same in the U.S. Mail.



                          Signed and entered       £/ll/l




                                                                                                                 U-   '-•\
                                                                                                                      ...




           Findings ofFact and Conclusions ofLaw                                    •                   Page 5
                                  CAUSE NO. W07-00645-S(H)


EX PARTE                                        *           IN THE 282ND JUDICIAL

TROY LEE PERKINS,                                *           DISTRICT COURT

APPLICANT                                          *         DALLAS COUNTY, TEXAS


                                 ORDER DESIGNATING ISSUES

       Having considered the applicant's Application for Writ of Habeas Corpus and the State's

Response, the Court finds that controverted, previously unresolved facts material to the legality of
the Applicant's confinement exist. The Court finds that each of the allegations set forth in the
application are controverted, unresolved factual issues which require additional evidence and/or

testimony to be resolved.

       The court appoints April E. Smith to resolve the issues and prepare findings of fact and
conclusions of law for the Court. The issues may be resolved by affidavits, depositions,

interrogatories, or by hearings, as deemed necessary by the person appointed herein.

       Above appointed attorney does not represent the Applicant. Applicant is not entitled to

counsel at this time.

        The Clerk of the Court is ORDERED to send a copy ofthis order to Applicant, or Applicant's

counsel (if so represented) and to counsel for the State.

        Signed this         1^     day of     '^
                          WRIT NO. W07-00645-S(H)

EX PARTE                                 §          IN THE 282ND jjuDICIALg
                                         §          DISTRICT COURTfc^           ^ ^ »1

TROY LEE PERKINS                       ^ §          DALLAS COUNTyJ^EXAS S r^
                 STATE'S PROPOSED FINDINGS OF FACT, 3 - " ^ ^ w
                   CONCLUSIONS OF LAW, AND ORDER                      ~*        °

      Having considered Applicant's Application for Writ of Habeas Corpus, the

State's Response, and official court records of the challenged conviction, the Court

finds there are no controverted, previously unresolved facts material to the legality

of Applicant's confinement which require an evidentiary hearing. The Court

adopts as Findings of Fact the history of the case as set forth in the State's

Response and further makes the following findings of fact:

   1. The Court recalls that this is Applicant's eighth application for writ of

      habeas corpus. His first and sixth applications were denied on the merits.

      His second, third, fourth, fifth, and seventh applications were dismissed

      pursuant to article 11.07, section 4 of the Code of Criminal Procedure.

   2. The Court finds that Applicant has failed to allege sufficient specific facts

      establishing that the grounds asserted in the present application could not

      have been presented previously because the factual or legal basis for the

      claims was unavailable. The Court also finds Applicant has failed to allege
     sufficient facts establishing that, by a preponderance of the evidence, but for

     the violation of the United States Constitution, no rational juror could have

     found him guilty beyond a reasonable doubt.

  3. Accordingly, the Court finds Applicant has failed to establish an exception

     to section 4's procedural bar. See Tex. Code Crim. Proc. Ann. art. 11.07, § 4

     (West Supp. 2013).

  4. The Court also finds that Applicant has not met any of the statutory

     predicates for raising a time credit complaint, which is the sole issue raised

     in his present application.

  5. The Court recommends the dismissal of Applicant's Application for Writ of

     Habeas Corpus.

  6. The Court also recommends that Applicant be cited for abuse of the writ.



                          ORDERS OF THE COURT

     In implementing the Court's Findings of Fact and Conclusions of Law, the

CLERK IS ORDERED to:


  1. Prepare a transcript of all papers in this cause and transmit the Court's

     Findings and Order, including the judgment and indictment, docket sheets,

     and other exhibits and evidentiary matter filed in the trial records of this
      cause to the Court of Criminal Appeals as provided by article 11.07 of the

      Texas Code of Criminal Procedure.


   2. Send a copy of these Findings of Fact, Conclusions of Law, and Order to

      Applicant and his counsel, if any, and to Christine S. Ou, attorney for the

      State, by depositing same in the U.S. mail.



   By the following signature, the Court adopts the State's Proposed Findings of

Fact, Conclusions of Law, and Order.




    SIGNED this       0    day of         12                        201*7


                              JUDGE PRESIDING
                                  JEPRES